DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-9 are currently pending. This office action is the first office action on the merits of the claims. 
Information Disclosure Statement
3.	The Non Patent Literature Document of “Office Action Dated October 10, 2019, in connection with German Patent Application No 10 2019 203 286.9” on the IDS filed on 03/09/2020 has not been considered as no English language translation of the document has been provided. 
Claim Rejections - 35 USC § 112
4.	Claims 2-4, 6, 7, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 2 the claim recites “the poly (meth)acrylate” which renders the claim indefinite as there is not enough antecedent basis for this limitation. Claim 1 from which the claim depends provides a basis for “at least one poly(meth)acrylate”. 
Additionally claim 2 recites that the copolymer is “derivable from a monomer composition” which renders the claim indefinite as the indication of “derivable” makes it unclear what the boundaries of the actual copolymer which is formed are. 
Concerning claim 4 the claim recites “one or more resins A” which renders the claim indefinite as there is not enough antecedent basis for this limitation. Claim 1 from which the claim depends provides antecedent basis for “at least one resin A”.
Concerning claim 6 the claim recites “one or more resins B1” which renders the claim indefinite as there is not enough antecedent basis for this limitation. Claim 1 from which the claim depends provides antecedent basis for “at least one resin B1”. 
Concerning claim 7 the claim recites “one or more resins B2” which renders the claim indefinite as there is not enough antecedent basis for this limitation. Claim 1 from which the claim depends provides antecedent basis for “at least one resin B2”. 
Concerning claim 9 the claim recites “at least one of at least one of the first substrate, the second substrate, and the substrates have at least one of low surface energy and a mean roughness of at least 5” microns which renders the claims indefinite as it is not clear if this indication in combination with “the substrates” means that all of “the substrates” must have one of the indicated properties or just one of “the substrates” can have the indicated property. 
Claim 3 is rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papenbroock (US 2016/0304754 A1).
Concerning claim 1-3, 5 Papenbroock teaches a pressure sensitive adhesive composition (paragraph 0001) which includes a comb type copolymer which is obtainable by polymerizing a least one (meth)acrylate monomer (paragraph 0007), making it a poly (meth)acrylate, and at least one hydrocarbon compound (paragraph 0008). The hydrocarbon compound is indicated to preferably be at least two hydrocarbon compounds B-1 and B-2 (paragraph 0060) and are indicated to be hydrocarbon resins where the resin B-1 has a softening point of at least 70 °C and the resin B-2 is a hydrocarbon resin having a softening point of at most 20 °C (paragraph 0061). As such the resin B-1 corresponds to the claimed resin B1 and the resin B-2 corresponds to the claimed resin B2. 
The pressure sensitive adhesive is further indicated to be able to comprises an additive which is preferably a terpene-phenolic resin (paragraph 0068) which would correspond to the claimed resin A. 
Papenbroock further teaches a Pressure Sensitive adhesive composition which includes a polymer P4, as well as resins of Piccotac 1095-N, Wingtack 10 and Derophene T110 (paragraph 0110 Table 3 PSA9). The polymer P4 is indicated to be made from monomers which include Butyl acrylate (a C4 alkyl acrylate), Ethylhexyl acrylate (a C8 alkyl acrylate), and acrylic acid (paragraph 0107 and 0108 Table 1 Example 4). The acrylic acid is indicated to be present in an amount of 5 mass% of the monomer composition (paragraph 0108 Table 1 Example 4) which is within the claimed range of 0.5 to 5 wt%.  Piccotac 1095-N is indicated to be a hydrocarbon resin having a softening point of 94 °C, Wingtack 10 is indicated to be a hydrocarbon resin (paragraph 105) and is listed among the soft resins having a softening point of less than 20 °C (paragraph 0064 and 0061). Derophene T110 is indicated to be a terpene-phenolic resin (paragraph 0105). 
As such the exemplary composition of Papenbroock teaches each of the claimed components in the same composition and as such teaches the claimed pressure sensitive adhesive. 
Concerning claim 8 Papenbroock further teaches that the pressure sensitive adhesive compositions are preferably provided in film form as an adhesive tape which can be formed by coating the pressure sensitive adhesive on a carrier material such a film (paragraph 0078). The exemplary pressure sensitive adhesive of Papenbroock is indicated to be coated on to a PET film (paragraph 0110) thereby forming an adhesive tape and teaching the claimed adhesive tape. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Papenbroock (US 2016/0304754 A1).
Concerning claim 4 Papenbroock as is indicated above teaches the composition of claim 1. 
Papenbroock does not specifically teach that the resin A is present in an amount of from 15 to 30 wt% based on the total weight of the pressure sensitive adhesive. 
Papenbroock does teach that the additive of which terpene-phenolic is a preferred example can be present in the polymer composition of the pressure sensitive adhesive in an amount of up to 20 parts by weight based on 100 parts by weight of the polymer composition (paragraph 0068-0069) which corresponds to up to 20 wt% of the pressure sensitive adhesive. This is an overlapping range with the claimed range of from 15 to 30 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the clamed amount of the resin A in the pressure sensitive adhesive of Papenbroock because Papenbroock teaches an overlapping range with the claimed range. 
Concerning claim 6 Papenbroock teaches the pressure sensitive adhesive of claim 1 as is indicated above. 
Papenbroock does not specifically teach the claimed range of the resin B1 of from 10-25 wt%.
Papenbroock teaches that he hydrocarbon resins B1 and B2 are present in a weight ratio of 41-:59 to 70:30 (paragraph 0062). The amount of the hydrocarbon resins B1 and B2 are indicated to be from 36 to 70 parts by weight based on 100 parts by weight of the polymer composition (paragraph 0066). 
This indicates that the resin B1 can be present in the pressure sensitive adhesive in an amount of 14.76 to 49 wt% of the pressure sensitive adhesive. This is an overlapping range with the claimed range of from 10-25 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the clamed amount of the resin B1 in the pressure sensitive adhesive of Papenbroock because Papenbroock teaches an overlapping range with the claimed range. 
Concerning claim 7 Papenbroock teaches the pressure sensitive adhesive of claim 1 as is indicated above. 
Papenbroock does not specifically teach the claimed range of the resin B2 of from 5-15 wt%.
Papenbroock teaches that he hydrocarbon resins B1 and B2 are present in a weight ratio of 41-:59 to 70:30 (paragraph 0062). The amount of the hydrocarbon resins B1 and B2 are indicated to be from 36 to 70 parts by weight based on 100 parts by weight of the polymer composition (paragraph 0066). 
This indicates that the resin B2 can be present in the pressure sensitive adhesive in an amount of 10.8 to 41.3 wt% of the pressure sensitive adhesive. This is an overlapping range with the claimed range of from 5-15 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the clamed amount of the resin B2 in the pressure sensitive adhesive of Papenbroock because Papenbroock teaches an overlapping range with the claimed range. 
Concerning claim 9 Papenbroock teaches the pressure sensitive adhesive of claim 1 and the pressure sensitive adhesive tape of claim 8 as is indicated above. 
Papenbroock does not specifically teach the claimed method of bonding a first substrate to a second substrate or bonding an adhesive tape to substrates where at least one of the first substrate, the second substrate and the substrates have at least one of low surface energy and a mean roughness of at least 5 microns. 
Papenbroock does teach that the pressure sensitive adhesives are particularly suitable for bonding substrates having apolar surfaces with low surface energy (paragraph 0077)
Papenbroock further teaches a method of bonding articles where the articles are bonded with the pressure sensitive adhesive (claim 18). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the pressure sensitive adhesive of Papenbroock to bond low surface energy substrates together in the claimed method because Papenbroock teaches that the pressure sensitive adhesive is used to bond articles together and taches that the pressure sensitive adhesives are particularly suited to bonding substrates having low surface energy, thereby resulting in the bonding of the claimed first substrate and second substrate. 
Conclusion
7.	Claims 1-9 are rejected. No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763